Citation Nr: 1026012	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2009, on appeal of a June 2004 rating 
decision of the Waco, Texas regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision, in 
pertinent part, denied the Veteran's claim for service 
connection.  The Board remanded the claim for additional 
development.

In February 2008, the Veteran, accompanied by his representative, 
appeared at a hearing held before the below-signed Veterans Law 
Judge in Waco, Texas.  A transcript of that hearing has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of arthralgia with 
swelling of the right ankle and with a hypopigmented scar along 
the medial malleolus.

2.  The Veteran's March 1955 separation examination states that 
he had a 39.4 cm by 2 cm scar on the medial aspect of his right 
ankle.

3.  The Veteran has provided testimony that, during a May 1954 
training exercise, a hot shell casing, ejected from a weapon, 
dropped on his ankle and broke through his boot.

4.  The Veteran is competent to testify as to the circumstances 
of his service, but his testimony is not credible.  

5.  The Veteran is not shown to have a current right leg 
disability due to any event or incident of his service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
right leg disability are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that this matter was 
remanded in December 2009 for the collection of VA treatment 
records and in March 2008 for the provision of a VA medical 
examination.  The VA treatment records have been associated with 
the claims file, an examination was provided in October 2008 
(addendum of December 2008), and the RO readjudicated the claim 
in January 2009, April 2009, September 2009, and May 2010 
supplemental statements of the case (SSOC).  Thus, the Board 
finds that all actions and development directed in the earlier 
remand has been completed in full.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in December 2003, which informed him of the requirements 
needed to establish entitlement to service connection.  In April 
2004, he received a letter informing him that his records may 
have been destroyed and requesting that he submit any alternative 
evidence in his possession.  A July 2004 letter reiterated the 
the December 2003 and April 2004 letters.  In accordance with the 
requirements of VCAA, the December 2003 and April 2004 letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  

The Veteran also was informed in a March 2006 letter as to how an 
appropriate disability rating and effective date would be 
assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  In October 2006, the RO made 
a formal finding that the Veteran's service medical records were 
unavailable due to destruction in a fire at the National 
Personnel Records Center (NPRC).  The formal finding stated that 
a request for morning reports was conducted and a negative 
response was received in March 2006.   

However, pursuant to the RO's request, in January 2004 the 
National Personnel Records Center reported that it had searched 
its archives of morning reports generated by the Veteran's 
military unit and Surgeon General's reports, and found no entries 
pertaining to the Veteran.  

When VA is not able to retrieve service medical records, there is 
a heightened duty to assist the veteran in development of his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Therefore, during the February 2008 hearing, the below-signed 
Veterans Law Judge engaged the Veteran in a lengthy colloquy 
towards ascertaining whether there was any further information 
that could substantiate the claims.  See Stuckey v. West, 13 Vet. 
App. 163 (1999); Constantino v. West, 12 Vet. App. 517 (1999) 
(Relative to the regulatory duty of hearing officers under 38 
C.F.R. § 3.103(c)(2), to suggest the submission of evidence that 
the claimant may have overlooked and which would be supportive of 
the claim.).  The Veteran testified that he had no letters from 
service and he remembered the name of the physician who treated 
him soon after service, but the physician was now deceased and 
available private medical records had already been obtained.

Therefore, the heightened duty-to-assist has been met here, as 
the evidence reflects that further efforts to obtain the 
Veteran's service medical records would be futile (see 38 C.F.R. 
§ 3.159(c)(2) (2007)), the Veteran has been notified of the 
record unavailability and the need to submit alternative records, 
and neither the Veteran nor his representative have indicated any 
alternative sources of evidence.

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In October 2008 
the Veteran was afforded a VA examination; an addendum to that 
report was provided by the examiner in December 2008.  The 
addendum reflects review of the claims file.  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the veteran's claims folder).

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file upon which 
to make a decision on the issue decided on appeal.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).





Entitlement to Service Connection

The Veteran seeks service connection for a right leg disability, 
claimed as residuals of an injury - specifically the result of 
being struck by a hot shell casing - experienced during service.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and, as such, it must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
elements of 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When, as in this case, a veteran's relevant service records have 
been destroyed (in a fire at the National Personnel Records 
Center (NPRC)), VA's duty to explain its findings and conclusion 
is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA 
not only has a heightened obligation to explain its findings and 
conclusions, but has a heightened duty to consider the benefit-
of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).

The Veteran has been diagnosed, by the October 2008 VA examiner, 
as having arthralgia with swelling of the right ankle and with a 
hypopigmented scar along the medial malleolus.

He testified in February 2008 that he was injured during a May 
1954 training exercise in Michigan.  He stated that after 
discharging an artillery weapon, a hot shell casing  dropped out 
of the weapon and onto his ankle, breaking through his boot.  
Specifically, the Veteran testified that he regularly lifted and 
loaded 80-90 pound shells without any assistance; that during one 
exercise, an eight (8) to nine (9) pound shell casing ejected 
from a weapon dropped onto his right leg, and that he was treated 
at Selfridge Air Force Base with a leg cast, painkillers, and 18 
days of hospitalization.  He noted that he was thereafter 
restricted to limited duty for three (3) to six (6) months.  He 
reported that there was no fracture to his leg, but he 
experienced problems with dislocation of his ankle during service 
and, subsequent to service, experienced pain in the lower right 
leg.  

The Veteran's DD-214 verifies that he was assigned to an 
antiaircraft artillery battalion in Detroit, Michigan during his 
active duty service.  A March 1955 separation examination report 
reflects that he was evaluated as normal, but indicates the 
presence of a 39.4 cm by 2 cm scar on the medial aspect of his 
right ankle.  As noted above, other service records were 
destroyed by fire.

The Veteran has submitted multiple opinions from his private 
physicians.  An October 2004 letter states generally that the 
Veteran's "symptoms started during the activities of military 
service," but refers only to a back disability.  A May 2006 
letter states that the Veteran had received treatment for "a 
right ankle injury sustained in the Korean War."  A July 2007 
statement reiterates the text of the October 2004 letter.

A November 2004 VA treatment note states that the Veteran 
reported experiencing right foot pain due to past trauma of an 
artillery shell dropping on his ankle.

While the Veteran is plainly competent to report in-service 
events, the Board presently finds him incredible in his account 
of the in-service incident where he allegedly injured his leg.

Lay evidence may be competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As discussed, the 
Veteran is competent to report the circumstances of his service 
as well as visible injury incurred during service.  38 C.F.R. § 
3.159(a)(2).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

However, after a determination of competence is made, the Board 
is obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is 
competent to report the circumstances of his service, but his lay 
testimony of the events is unaccompanied by contemporaneous 
medical evidence.  As such, per Davidson, the Board cannot find 
his lay evidence not credible solely on the basis of the lack of 
service treatment records.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Veteran has testified to what could only be characterized as 
a significant in- service injury:  he alleges that he was struck 
by a "hot" shell during a training exercise; that he was 
hospitalized for an extended period of time; that his foot was 
casted and that he was prescribed the use of crutches, and that 
he continued to have foot symptoms after such treatment.

However, despite this allegedly severe incident of lower 
extremity trauma, casting and extended hospitalization, his 
service exit physical examination notes only a scar on his right 
lower leg.  His feet were noted to be "normal" on clinical 
evaluation and there were "no significant findings" on 
examination by medical officers of the U.S. Army.  His PULHES 
profile was then noted to indicate that he was in a high state of 
physical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for retention 
in the military service. Because these records were generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value. Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

Also noteworthy is that notwithstanding his report of having been 
hospitalized by military authorities, inquiry with the National 
Personnel Records Center has revealed no morning report records 
supporting the assertion were generated during the Veteran's 
assignment.  As such unit reports were generated as part of the 
normal reporting requirement of the military organization as to 
personnel strengths and whereabouts of its personnel, the absence 
of any mention of the Veteran belies his account of 
hospitalization.  See Federal Rule 803(8)(Providing a hearsay 
exception for public records, reports, statements, or data 
compilations, in any form, of public offices or agencies, 
providing the the activities of the office or agency, or matters 
observed pursuant to duty imposed by law as to which matters 
there was a duty to report). 
     
The Veteran is plainly incredible in his account.  The law 
provides that the unavailability of service personnel and medical 
records mandates that VA has a heightened duty to consider the 
benefit-of-the-doubt doctrine.  However, it does not obviate 
consideration of available and otherwise highly probative 
evidence consistent with 38 U.S.C.A. § 1154(a) (Providing in part 
that where a Veteran is seeking service connection for any 
disability due consideration shall be given to the places, types 
and circumstances of service as shown by the service record, the 
official history of each organization in which the Veteran 
served, the Veteran's service medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a)(2009).  

Moreover, unavailability of the Veteran's service treatment 
records does not free him from the requirement that he provide 
evidence that he currently has a disability that is causally 
related to service. The presumed loss or destruction of 
Government records does not create an "adverse presumption" 
against the Government. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215 
(2005); affirmed 455 F.3d 1346 (2006).

Moreover, assuming that the Veteran is credible in his account, 
there is no basis upon which to find that the claimed injury was 
sustained in service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a claim 
in the alternative).

The Veteran was afforded a VA examination in October 2008 and the 
report reflects that he informed the examiner that his current 
right leg disability was the result of a hot shell casing 
dropping on to his right ankle during a training exercise.  He 
described experiencing constant pain without any flare-ups.  The 
examiner observed the scar on the medial aspect of his right 
ankle/leg and noted that x-rays did not reveal any history of 
fracture.  Upon physical examination, there was tenderness to 
palpation, swelling medially and laterally, and both dorsiflexion 
and plantar flexion were measured at zero (0) to five (5) degrees 
with pain.  The examiner diagnosed arthralgia, but stated that, 
because service treatment records were unavailable, he could not 
render an opinion as to whether the disability was related to 
service.

The October 2008 examiner submitted an addendum opinion in 
December 2008.  The examiner stated that, after reviewing the 
available service treatment records (i.e. the separation 
examination report), no opinion could be rendered without resort 
to speculation.  

The law provides that speculation is not a basis for a grant of 
service connection.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Further, in regard to the Veteran's statements to the VA 
examiner and his healthcare providers, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Since the Veteran's testimony has been found not credible and the 
2008 VA examiner noted that a medical nexus opinion could not be 
provided without resort to speculation, the preponderance of the 
evidence is unfavorable on this claim and the benefit-of-the-
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a right leg disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


